DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. This Office Action is in response to Applicants election of Group I drawn to claims 14-21 and 24-31 without traverse filed 4/20/20. The Applicants have elected the specific set of mutations in the variant H11, which, relative to SEQ ID NO: 3, are Q26R, E84D, H131 R, T161 A and V174E, which are shown in Figure 11 and in SEQ ID NO: 19. Applicant contend that the elected species read on claims 14-21 and 24-31.
Information Disclosure Statement
3. The information disclosure statement (IDS) submitted on 3/26/19, 7/8/19 and 2/12/21 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
4. The use of the term Zybodies [0086], TandAb [0086], Avimersa [0086] etc., which are trade name(s) or a mark(s) used in commerce, has been noted in this application. It should be capitalized wherever it appears and be accompanied by the generic terminology.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
Drawings
5. New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because Figures 5 and 11 filed 3/26/19 are of poor quality. Applicants is required to prove clear drawings.  Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.
Claim Objections
6a. Claim 14 is objected to because of the following informalities:  Claim 14 on line 3 recites “at at”.  Appropriate correction is required.
6b. Claims 16 and 17 have typos on line 1, IL-1-Rβ instead of IL-10Rβ. Appropriate correction is required.
Claim Rejections - 35 USC § 112
7. The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


7a. Claim 30 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

8. The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

8a. Claims 20 and 21 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 20, which depends from claim 14 recites that the amino acid sequence is derived from SEQ ID NO: 3. However, claim 14 is drawn to variant polypeptide sequences with substitutions at least one or both Q26 and E84. Therefore, the polypeptide recited in claim 14 is derived from SEQ ID NO:3 Thus, claim 20 does not further limit claim 14. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements. Claim 21 is rejected in so far as it is dependent on a rejected claim.
Claim Rejections - 35 USC § 112, (a) (written description)
9. The following is a quotation of 35 U.S.C. 112(a):

a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.


9a. Claims 14-21, 24-29 and 31 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a written description rejection.
Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 19 USPQ2d 1111, (Fed. Cir. 1991), states that Applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention.  The invention, for purposes of the written description inquiry, is whatever is now claimed (see page 1117).  
To provide adequate written description and evidence of possession of a claimed genus, the specification must provide sufficient distinguishing characteristics of the genus.  The factors to be considered include disclosure of complete or partial structure, physical and/or chemical properties, functional characteristics, structure/function correlation, methods of making the claimed product, or any combination thereof.  A description of a genus may be achieved by means of a recitation of a representative Regents of the University of California v. Eli Lilly & Co., 119 F3d 1559, 1569, 43 USPQ2d 1398, 1406 (Fed. Cir. 1997).  In Regents of the University of California v. Eli Lilly (43 USPQ2d 1398-1412), the court held that a generic statement which defines a genus of nucleic acids by only their functional activity does not provide an adequate written description of the genus.  The court indicated that, while applicants are not required to disclose every species encompassed by a genus, the description of the genus is achieved by the recitation of a representative number of species falling within the scope of the claimed genus.  At section B(1), the court states, “An adequate written description of a DNA ... requires a precise definition, such as by structure, formula, chemical name, or physical properties, not a mere wish or plan for obtaining the claimed chemical invention.”  
Although the specification discloses polypeptide comprising one or more amino acid substitution at least one or both of Q26 and E84, where numbering is relative ton SEQ ID NO: 3 [0106]. In addition, variant sequences with SEQ ID NO: 7-20 are also disclosed in the specification [0109]. The specification also does not disclose an isolated IFNλ variant polypeptide comprising one or more amino acid substitutions that increase affinity to a cognate receptor relative to the wild- type protein, wherein the one or more amino acid substitutions comprise a substitution at least one or both of Q26 and E84, where numbering is relative to SEQ ID NO:3 is claimed in claim 14. An isolated IFNλ variant polypeptide of claim 15, wherein affinity to IL10Rβ is increased at least 5-fold relative to the wild-type protein (claim 16). An isolated IFNλ variant polypeptide of 
The specification discloses polypeptide comprising one or more amino acid substitution at least one or both of Q26 and E84, where numbering is relative ton SEQ ID NO: 3 [0106]. In addition, variant sequences with SEQ ID NO: 7-20 are also disclosed in the specification [0109]. This meets the written description provisions of 35 USC 112, (a) or first paragraph. However, the specification does not disclose an isolated IFNλ variant polypeptide comprising one or more amino acid substitutions that increase affinity to a cognate receptor relative to the wild- type protein, wherein the one or more amino acid substitutions comprise a substitution at least one or both of Q26 and E84, where numbering is relative to SEQ ID NO: 3 (see claim14). The specification also does not disclose fragments of any one of SEQ ID NO: 7-20 fragments (claim 29). The specification does not provide written description to support the genus encompassed by the instant claims. 
There is no structure/function correlation such that one would reasonably understand how the structure correlates to the function. What is the structure of the moiety required for increasing the affinity? There is no structure/function correlation in the specification as originally filed such that the examiner could make any reasonable determination as to the structure of the claimed moiety to increase the affinity.  These 

The art teaches that even if an active, binding site, or conserved domain were identified in the specification, they may not be sufficient, as the ordinary artisan would immediately recognize that an active, binding site or conserved domain must assume the proper three-dimensional configuration to be active, which conformation is dependent upon surrounding residues; therefore a single substitution of an amino acid residue is often sufficient to destroy the activity of a protein (Kolchanov, 1988, Journal of Molecular Evolution, Volume 27, pages 154-162; Pasquo, 2012, PLoS ONE, Volume 7, Issue 2, e32555).  
While “examples explicitly covering the full scope of the claim language” typically will not be required, a sufficient number of representative species must be included to “demonstrate that the patentee possessed the full scope of the [claimed] invention.” Lizardtech v. Earth Resource Mapping, Inc., 424 F.3d 1336, 1345, 76 USPQ2d 1724, 1732 (Fed. Cir. 2005).  In the instant case, the examiner could not identify any examples covering the full scope of the claim language, as written.
Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method for isolating it.  The polypeptide itself is required.  See Fiers v. Revel, 25 USPQ2d 1601, 1606 (CAFC 1993) and Amgen Inc. V. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016.  One cannot describe what one has not conceived.  See Fiddes v. Baird, 30 USPQ2d 1481, 1483.  In Fiddes v. Baird, claims directed to mammalian FGF’s were found unpatentable due to lack of written description for the broad class. 

Therefore, only polypeptide comprising one or more amino acid substitution at least one or both of Q26 and E84, where numbering is relative ton SEQ ID NO: 3 
Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 USC 112 is severable from its enablement provision.  (See page 1115.)  Applicants are directed to the Revised Interim Guidelines for the Examination of Patent Applications Under the 35 U.S.C. 112, ¶ 1 "Written Description" Requirement, Federal Register, Vol. 64, No. 244, pages 71427-71440, Tuesday December 21, 1999. The specification does not clearly allow persons of ordinary skill in the art to recognize that he or she invented what is claimed (see Vas-Cath at page 1116). 
Conclusion
	10. No claims are allowed.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEGATHEESAN SEHARASEYON whose telephone number is (571)272-0892.  The examiner can normally be reached on M-F 8:30 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on (571)-272-0835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEGATHEESAN SEHARASEYON/Examiner, Art Unit 1645